Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcu et al (5,549,604) in view of the teaching of Ishii (2017/0303954).
	Sutcu et al provides an electrode (1) comprising a base of stainless steel, and a coating layer laminated onto the base (col. 3, lines 1-10, for example).  Sutco disclose the use of a silicon compound (e.g. SiO2) having a thickness of about 0.5-1.5 micrometers (col. 4, lines 53-57) and a volume resistivity of 1014 ohm*cm (Table I).  The electrode is inherently configured to denature and dissect tissue by Joule heating when the HF current is delivered, as is generally known in the art.  Hence, Sutcu et al fail to teach thicker coatings (i.e. 1-30 microns) and the specific volume resistivity of between 1 and 1013 ohm*cm.  
	The examiner maintains that one of ordinary skill in the art would obviously recognize the means to vary the volume resistivity by a factor of 10, and the results of varying thickness to obtain any desired volume resistivity to control conductive performance of such an electrosurgical blade.  To that end, Ishii disclose another 
	To have provided the Sutcu et al blade with any reasonable thickness of a surface coating to provide a desired volume resistivity and performance parameters would have been within the purview of the skilled artisan, particularly given the teaching of Ishii which discloses the use of similar coatings of similar thicknesses to provide the desired operational parameters for an electrosurgical cutting blade.
	Regarding claim 2, Sutcu shows a curved surface (Figure 1) which would have a radius of curvature much larger than 0.1mm given the dimensions of the blade.  Regarding claim 3, Ishii disclose the use of carbon particles (e.g. DLC) for the coating (para. [0087]).  Regarding claim 4, see Ishii at paragraph [0090], for example.
	Regarding claim 5, Sutcu et al provide a medical device (e.g. electrosurgical pencil as at col. 3, lines 1-10) comprising an electrode (1) having a base and a coating layer as addressed with respect to claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murano (2018/0353658) discloses another electrode having a coating similar to that of the instant invention.  Allen (4,314,559) and Yamada (5,120,596) disclose other coatings for electrosurgical electrode blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/January 14, 2022